Case 2:18-cv-14944-SRC-CLW Document 1 Filed 10/12/18 Page 1 of 9 PageID: 1



  LANDMAN CORSI BALLAINE & FORD P.C.
  One Gateway Center, Fourth Floor
  Newark, New Jersey 07102-5388
  (973) 623-2700
  Attorneys for Plaintiff Twin City Fire Insurance Company

                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY

  TWIN CITY FIRE                                     )
  INSURANCE COMPANY                                  )
                                                     )
                       Plaintiff,                    )
                                                     )
  V.                                                 )
                                                     )       CASE NO. -----
                  )
  OVATION FUND SERVICES, LLC
                  )
       Defendant. )
  _______________ )
                          TWIN CITY FIRE INSURANCE COMPANY'S
                         COMPLAINT FOR DECLARATORY JUDGMENT

           Plaintiff Twin City Fire Insurance Company ("Twin City"), One Hartford Plaza,

  Hartford, CT 06155, for its Complaint for Declaratory Judgment against Ovation Fund

  Services, LLC ("Ovation"), 60 Columbia Rd, Morristown, NJ 07960, alleges on

  knowledge, information and belief as follows:

                                          Nature of the Action

           1.          Twin City brings this action to obtain a judicial determination and

  declaration that Policy No. 13 SBA !07327 (the "Policy") issued by Twin City to Ovation

  does not afford coverage for a demand against Ovation on the grounds identified below.

  A true and correct copy of the Policy is attached as Exhibit A.

           2.          Ovation sought coverage from Twin City under the Policy for a demand

  made on Ovation (the "Paladin Demand") by one of its clients, Paladin Realty Partners,

  LLC ("Paladin"). The Paladin Demand arises from alleged negligence by Ovation in

                                                   -1 -
  4820-7342-6808v. I
Case 2:18-cv-14944-SRC-CLW Document 1 Filed 10/12/18 Page 2 of 9 PageID: 2



  wiring Paladin funds to an email hacker that hacked into the email account of a Paladin

  employee. The hacker then sent fraudulent emails to Ovation, posing as a Paladin

  employee, and requesting the transfer of funds. A true and correct copy of the July 24,

  2018 Paladin Demand letter is attached as Exhibit B.

           3.         In this action, Twin City seeks a judicial declaration that no coverage is

  available for the Paladin Demand pursuant to two exclusions in the Policy that each serve

  as an independent bar to coverage, including a duty to defend or indemnify Ovation.

                      a.     First, Exclusion 13 of the Policy's Professional Services Coverage

                             Part bars coverage for any Claim "for, based upon, arising from or

                             in any way related to ... the investment, conversion,

                             misappropriation, or comingling of the assets of others." The

                             Paladin Demand arises from the email hacker's conversion or

                             misappropriation of assets of Paladin. Accordingly, no coverage is

                             available for the Paladin Demand pursuant to Exclusion 13.

                      b.     Second, Exclusion 21 of the Policy's Professional Services

                             Coverage Part bars coverage for any Claim "for, based upon,

                             arising from or in any way related to any actual or alleged

                             negligent act, error or omission committed in connection with the

                             performance or failure to perform 'professional services' which

                             results in or from any of the following: ... d. the gaining of access

                             to an entity's information utilized in e-commerce, e-mail and file

                             transfers, by any person who is not authorized to gain such

                             access." The Paladin Demand arises from acts, errors or omissions



                                                  -2-
  4820-7342-6808v.1
Case 2:18-cv-14944-SRC-CLW Document 1 Filed 10/12/18 Page 3 of 9 PageID: 3



                              committed by Ovation in connection with its performance of or

                              failure to perform professional services resulting from the email

                              hacker's unauthorized gaining of access to Paladin's e-mail

                               information. Accordingly, no coverage is available for the Paladin

                               Demand pursuant to Exclusion 21.

           4.          An actual and justiciable controversy has arisen and now exists relating to

  the parties' respective rights, duties, and obligations under the Policy.

                                                  Parties

           5.          Plaintiff Twin City Fire Insurance Company is a corporation organized

  under the laws of Indiana with its principal place of business in Hartford, Connecticut.

           6.          Defendant Ovation Fund Services, LLC is a limited liability company

  organized and existing under the laws of New Jersey with its principal place of business

  in Morristown, New Jersey. According to filings with the New Jersey Department of the

  Treasury, Division of Revenue and Enterprise Services, Ovation has two members, Scot

  Hadley and Kristen Hadley, both of whom are residents of Morristown, New Jersey.

                                         Jurisdiction and Venue

           7.          This is an action for declaratory judgment pursuant to the Federal

  Declaratory Judgment Act, 28 U.S.C. § 2201, and Federal Rules of Civil Procedure Rule

  57, for the purposes of determining a question of actual controversy between the parties

  as hereinafter more fully appears.

           8.          This action is currently ripe for adjudication.

           9.          The court has jurisdiction over this action pursuant to 28 U.S.C. § 1332.

  There is complete diversity of citizenship between the parties. In addition, the amount in

  controversy exceeds $75,000, exclusive of interest and costs. Ovation seeks coverage

                                                    -3 -
  4820-7342-6808v. J
Case 2:18-cv-14944-SRC-CLW Document 1 Filed 10/12/18 Page 4 of 9 PageID: 4



  under the Policy for a claim in which Paladin seeks to hold Ovation responsible for over

  $700,000.

             10.       Venue is proper in this court pursuant to 28 U.S.C. § 1391. A substantial

  part of the events or omissions giving rise to this dispute occurred in this District.

                                     FACTUAL ALLEGATIONS

                                         The Paladin Demand

             11.       Ovation provides finance, operations, and administrative functions to its

  clients, including Paladin, a real estate investment management company.

             12.       On April 23, 2018, Ovation received several emails purportedly from

  Paladin employees requesting that Ovation wire a specified amount from Paladin's Bank

  of America account for an invoice attached to one of the emails. Ovation executed the

  wire transfer in accordance with the request.

           13.         On June 11, 2018, Ovation received a similar request for an additional

  wire transfer, which Ovation likewise executed.

           14.         On July 10, 2018, Ovation received another similar request. At that point,

  Ovation contacted another individual at Paladin to confirm the veracity of the requests.

  The Paladin point of contact advised Ovation that none of the three requests came from

  Paladin.

           15.         On July 24, 2018, Ovation received the Paladin Demand letter, whereby

  Paladin alleges that an email hacker gained unauthorized access to the email account of a

  Paladin employee, studied the emails to learn the process by which Ovation pays

  Paladin's bills, and then sent the fraudulent wire transfer requests to Ovation from fake

  email accounts designed to appear as if from Paladin employees.

           16.         The Paladin Demand alleges that Ovation should have gone to greater

                                                   -4-
  4820-7342-6808v. I
Case 2:18-cv-14944-SRC-CLW Document 1 Filed 10/12/18 Page 5 of 9 PageID: 5



  efforts to confirm the veracity of the emails. The Paladin Demand seeks to hold Ovation

  responsible for Paladin's losses as a result of the email hacker's misappropriation of

  Paladin's funds.

                                                The Policy

            17.         Twin City issued the Policy to Ovation for the Policy Period from July 1,

  2018 to July 1, 2019. The Policy's Professional Liability Coverage Part has limits of

  liability of $2 million per Claim and in the aggregate. Policy, Professional Liability

  Coverage Part, Declarations.

            18.         Subject to the Policy's terms, conditions, and exclusions, the Professional

  Liability Coverage Part generally provides coverage, in relevant part, for Damages and

  Claims Expenses for Claims first made against the Insureds during the Policy Period that

  arise out of a Wrongful Act. Id., Section I.

            19.         Exclusion 13 of the Policy's Professional Services Coverage Part states:

            We shall not pay "damages" or "claims expenses" in connection with any
            "claim":

            13. for, based upon, arising from or in any way related to the gaining in
            fact of any personal profit or advantage to which the "insured" is not
            legally entitled; or the investment, conversion, misappropriation, or
            comingling of assets of others.

  Id., Section IX.13.

            20.         Exclusion 21 of the Policy's Professional Services Coverage Part states:

            We shall not pay "damages" or "claims expenses" in connection with any
            "claim":

            21. for, based upon, arising from or in any way related to any actual or
           alleged negligent act, error or omission committed in connection with the
           performance or failure to perform "professional services" which results in
           or from any of the following:



                                                    -5-
  4820- 7342-6808v. l
Case 2:18-cv-14944-SRC-CLW Document 1 Filed 10/12/18 Page 6 of 9 PageID: 6




            d. the gaining of access to an entity's information utilized in e-commerce,
            e-mail and file transfers, by any person who is not authorized to gain such
            access.

  Id., Section IX.21.

            21.        By letter of August 17, 2018, Twin City denied coverage for the Paladin

  Demand under the Policy pursuant to Exclusion 13, and Twin City reserved the right to

  deny coverage based on Exclusion 21. A true and correct copy of Twin City's August

  1 7, 2018 letter is attached as Exhibit C.

            22.        By letter of September 10, 2018, counsel for Ovation responded to Twin

  City's August 17 letter, disputing Twin City's coverage position. A true and correct copy

  of the September 10, 2018 letter is attached as Exhibit D.

                                                COUNTI

     For A Declaration That There Is No Coverage Under the Policy for The Paladin
                          Demand Pursuant to Exclusion 13

            23.        Twin City realleges and incorporates by reference the allegations of

  Paragraphs 1 through 22 of this Complaint.

            24.        As set forth above, Exclusion 13 of the Policy states that no coverage is

  available under the Policy for any Claim for, based upon, arising from or in any way

  related to the investment, conversion, misappropriation, or comingling of the assets of

  others.

            25.        The Paladin Demand is a Claim that arises from the email hacker's

  conversion or misappropriation of Paladin's assets.

            26.        Accordingly, Exclusion 13 bars coverage for the Paladin Demand, and

  Twin City is entitled to a judgment declaring that it has no duty to defend or indemnify

  Ovation under the Policy for the Paladin Demand.

                                                   -6-
  4820-7342-6808v. I
Case 2:18-cv-14944-SRC-CLW Document 1 Filed 10/12/18 Page 7 of 9 PageID: 7



                                               COUNT II

      For A Declaration That There Is No Coverage Under the Policy for the Paladin
                           Demand Pursuant to Exclusion 21

           27.         Twin City realleges and incorporates by reference the allegations of

  Paragraphs 1 through 22 of this Complaint.

           28.         As set forth above, Exclusion 21 of the Policy states that no coverage is

  available for any Claim for, based upon, arising from or in any way related to any actual

  or alleged negligent act, error or omission committed in connection with the performance

  or failure to perform Professional Services which results in or from the gaining of access

  to an entity's information utilized in e-commerce, e-mail and file transfers, by any person

  who is not authorized to gain such access.

           29.         The Paladin Demand arises out of alleged acts, errors or omissions by

  Ovation in failing properly to perform its professional duties to Paladin when the email

  hacker gained unauthorized access to Paladin's emails.

           30.         Accordingly, Exclusion 21 bars coverage for the Paladin Demand, and

  Twin City is entitled to a judgment declaring that it has no duty to defend or indemnify

  Ovation under the Policy for the Paladin Demand.

                                        PRAYER FOR RELIEF

           WHEREFORE, Twin City requests that the Court enter judgment in its favor, and

  more specifically:

           A.          Enter judgment declaring that, for the reasons stated in Count I, Exclusion

  13 bars coverage for the Paladin Demand, and thus Twin City has no duty to defend or

  indemnify Ovation for the Paladin Demand,




                                                   -7-
  4820-7342-6808v. I
Case 2:18-cv-14944-SRC-CLW Document 1 Filed 10/12/18 Page 8 of 9 PageID: 8



           B.         Enter judgment declaring that, for the reasons stated in Count II,

  Exclusion 21 bars coverage for the Paladin Demand, and thus Twin City has no duty to

  defend or indemnify Ovation for the Paladin Demand,

           C.         Award Twin City all other relief to which it may

  Dated: October 12, 2018
                                                               Gera    . For Esq.
                                                               Landman Corsi allaine & Ford,         .C.
                                                               One Gateway Center
                                                               Fourth Floor
                                                               Newark, NJ 07102
                                                               Telephone: (973) 623-2700
                                                               Fax: (973) 623-4496

                                                               Of Counsel:
                                                               David H. Topol, Esq.
                                                               Karen L. Toto, Esq.
                                                               WILEY REIN LLP
                                                               1776 K Street, N.W.,
                                                               Washington, D.C. 20006-1040
                                                               Telephone: (202) 719-7000
                                                               Fax: (202) 719-7049
                                                               dtopol@wileyrein.com
                                                               ktoto@wileyrein.com


                                                              Counsel for Plaintiff Twin City Fire
                                                              Insurance Company




                                                  -8-
  4820-7342-6808v.1
Case 2:18-cv-14944-SRC-CLW Document 1 Filed 10/12/18 Page 9 of 9 PageID: 9



                       CERTIFICATION PURSUANT TO LOCAL RULE 11.2

           The undersigned attorney of record for Plaintiff Twin City Fire Insurance

  Company does hereby certify upon information and belief that the matter in controversy

  is not the subject of any other action now pending in any court or in any arbitration or

  administrative proceeding.




                                              Counsel for Plaintiff Twin City Fire
                                              Insurance Company




                                           - 9-
  4820- 7342-6808v.1
